The Honorable George Hopkins State Senator 78 Harver Hills Malvern, Arkansas 72104
Dear Senator Hopkins:
This is in response to your request for an opinion on the following question:
  If an Arkansas school district enters into a contract with a teacher which includes a salary schedule under which the teacher is entitled to a raise for completion of an additional year of teaching, has the district not made a contractual commitment to pay the increase in pay that the teacher earned if the district employs the teacher for the next year and if the teacher performs the condition of subsequent [sic] by completing an additional year of teaching?
In response to your question, I have enclosed a copy of Attorney General Opinion 92-097. The question you pose is essentially the same as the question posed therein, which inquires as to how a school district can not pay a teacher the required increment on the salary schedule while still automatically renewing contracts on May 1 and thereby incorporating the salary schedule in effect on that date. It was concluded in Opinion No. 92-097 that the legislation in the area was conflicting and unclear, and that the question could only be resolved through legislative or judicial clarification. It was stated that "[l]egislative or judicial action may therefore be indicated if the district wishes to adopt the salary schedule amendment while utilizing the automatic renewal procedure." Opinion No. 92-097 at 4. This remains this opinion of this office.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure